Case 2:18-cv-10540-JLS-KES Document 1-1 Filed 12/19/18 Page 1 of 34 Page ID #:7




                               Exhibit 1
                       ,,    '
                            I;


                Case 2:18-cv-10540-JLS-KES Document 1-1 Filed 12/19/18 Page 2 of 34 Page ID #:8




                 Whitney D. Ackerman Esq. (SBN: 284340)
                 Jonathan A. Rapel, Esq. (SBN: 285893)
            2    THE LAW OFFICE OF WHITNEY D. ACKERMAN
                 858 S. Bedford St.                                                  FILED
                                                                             Supiiihl'i' eoart of e lifornir
            3    STE #301                                                        Conntv nf J .nc   ,t. ,u,PIP.r

                 Los Angeles CA 90035
            4
                 T: (818) 426 9591                                                  OCT Lt,. 2018
            5    F: (866) 610 6540                                                                      · \,1i:l'k of Cou,
                 Wackerma@gmail.com                                       By:.:=:;~e:.t:.__;~ ~::_, Depucy
            6

            7    Attorneys for Plaintiffs
                 AOGC ALL OLYMPIA GYMNASTIC CENTER INC.,
            8    ARTUR AKO PYAN, and GALINA MARINOV A
            9

           10                     SUPERIOR COURT OF THE STATE OF CALIFORNIA
                  COUNTY OF LOS ANGELES - CENTRAL DISTRICT - STANLEY MOSK COURTHOUSE
           11

           12
                 ALL OLYMPIA GYMNASTIC CENTER              ~ Case No:             l8STCV024A4
           l3
                 INC., aka ALL OLYMPIA GYMNASTIC           )
           14    CENTER LOS ANGELES; a California          ) COMPLAINTFORDAMAGESAND
                 business entity of form unknown; GALINA   ) DEMAND FOR JURY TRIAL
           15

           16
                 MARINOV A, an individual; ARTUR
                 AKO PYAN, an individual;
                                                           ~)    1)    BREACH OF CONTRACT {CIVIL CODE
                                                                       § 3300)
                                                           )     2)    BREACH OF FIDUCIARY DUTY (CIVIL
           17                           Plaintiff,         )           COD.E § 3294)
                                                           )     3)    FRAUD, DECEIT, CONCEALMENT,
           18    vs.                                       )           DECEPTIVE PRACTICES {CIVIL CODE
                                                           )           § 1572, CIVIL CODE 1709-1710, CIVIL
           19
                 LAWRENCE NASSAR, an individual; USA ~-                CODE 3294);
                                                                 4)    NEGLIGENCE (CIVIL CODE§ 1714)
           20    GYMNASTICS , an Indiana business entity of)     5)    UNFAIR BUSINESS PRACTICES
           21    form unknown; THE UNITED STATES           ~           (BUSINESS & PROFESSIONS CODE §
                 OLYMPIC COMITTEE, a Colorado business )               17200);
           22                                                    6)    CONSTRUCTIVE FRAUD (CIVIL CODE
                 entity form known; MICHIGAN STATE         )           § 1573);
           23    UNIVERSITY, a Michigan business entity of ~     7)    NEGLIGENT INTERFERENCE WITH
                                                                       PROSPECTIVE ECONOMIC
                 form unknown; and DOES 1 - 500.           )
           24                                                          ADVANTAGE
~· - I•

(: ~::
  .,
t-.,:
t. :i' :
    .,
           25

           26
                                     Defendant             l
                                                           )
                                                           )
                                                                 8)
                                                                 9)

                                                                 10)
                                                                       CONSPIRACY
                                                                       BREACH OF IMPLIED COVENANT OF
                                                                       GOOD FAITH AND FAIR DEALING
                                                                       INDEMNIFICATION (CIVIL CODE §
 t -.,:                                                                2772-2784)

                                                           ~
 (~;:
 ~- · I•
           27                                                    11)   TORT OF ANOTHER
 ,:c::
           28




                                                  COMPLAINT FOR DAMAGES - 1
                Case 2:18-cv-10540-JLS-KES Document 1-1 Filed 12/19/18 Page 3 of 34 Page ID #:9




                 COMES NOW, Plaintiff AOGC OLYMPIA.GYMNASTICS CENTER; ARTUR AKOPYAN;
           2     and GALINA MARINOVA, who complains and alleges as follows:
           3                         GENERAL ALLEGATIONS AS TO THE PARTIES
           4            1.     This action seeks to vindicate the rights of ARTUR AKOPYAN, and GALINA
            5    MARINOV A, who owned and operated AOGC OLYMPIA GYMNASTICS CENTER aka
            6    AOGC ALL OLYMPIC GYMNATICS CENTER LOS ANGELES, in Los Angeles, California.
           7     The two Plaintiffs ARTUR AKOPYAN and GALINA MARINOVA dedicated much of their
            8    adult lives to the teaching of gymnastics to elite level athletes. AKOPY.AN and MARINOVA
            9    were committed to the development of young athletes and focused nearly all of their professional
           10    time and effort to the operation, maintenance, and potential growth of the gymnasium known for
           11    all times relevant to this action as AOGC OLYMPIA GYMNASTICS CENTER or AOGC ALL
           12    OLYMPIC GYMNASTIC CENTER LOS ANGELES or AOGC Plaintiffs.
           13           2.     The contractual relationship between AOGC OLYMPIA GYMNASTICS
           14    CENTER, AOGC Plaintiffs and USA GYMNASTICS was born out of a desire to produce elite
           15    level gymnasts who might one day compete on the world's brightest stage, the Olympics. It was
           16    through this contractual relationship that AOGC OLYMPIA GYMNASTICS CENTER became
           17    unwittingly aquatinted with DR. LARRY NASSAR, an employee ofMICffiG.AN STATE
           18    UNIVERSITY. As a result of the contractual relationship and subsequent affiliation with USA
           19    GYMNASTICS, AOGC OLYMPIA GYMNASTICS CENTER business was destroyed when
           20    negative publicity surrounding the malicious and numerous sexual assaults committed by DR.
           21    LARRY NASSAR falsely linked them to these deplorable acts. The result of the negative
           22    publicity was the complete and utter destruction of the finances and reputation of AOGC
           23    OLYMPIA GYMNASTICS CENTER and the individual livelihood, careers of ARTUR

t· -;~
           24    AKO PYAN and GALINA MARINOVA.
,:~:=
   .,
t- .,:     25    II
f.: f' :
    .,
t-.,:      26    II
i:: !::
t • • lP

(f/:       27     THE PLAINTIFFS, AOGC OLYMPIA GYMNASTICS CENTER; ARTUR AKOPY AN;
           28                                    AND MALINA MARINOV A




                                                      COMPLAINT FOR DAMAGES - 2
                 Case 2:18-cv-10540-JLS-KES Document 1-1 Filed 12/19/18 Page 4 of 34 Page ID #:10




                          3.      Plaintiffs AOGC OLYMPIA GYMNASTICS CENTER; ARTUR AKOPY AN;
            2      and GALINA MARINO VA (herein after used interchangeable with "AOGC") were owner and
             3     operators of an elite level gymnastics training center located in the County of Los Angeles over
            4      20 years. The owners/operators of AOGC, ARTUR AKOPYAN and GALINA MARINOV A
             5     built the gymnastics facility from the ground up dedicating much of their time, effort, energy,
             6     and financial resources in the foundation, growth, maintenance, and operation of said facility.
             7     Both ARTUR AKOPYAN and GALINA MARINOV A were born in Eastern European countries
             8     from humble beginnings. Pursuit of the American dream and the potential to create a successful
             9     gymnastics program brought them both to the United States of America with little or nothing
            10     except their professional reputation in the International Gymnastics Community.
            11            4.      It was with this professional reputation that they built a successful million-dollar
            12     business and helped to produce elite level athletes to compete on the National and International
            13     level. As a result of the negligent and intentional acts and omissions of the Defendants, AOGC
            14     Plaintiffs suffered financial ruin, loss of their successful business model, damage to their
            15     professional and personal reputation, and emotional damages due to embarrassment, anxiety, los
            16     of sleep, and loss of self-worth.
            17            5.      Plaintiffs is informed and believes that the intentional, criminal, and malicious
            18     concealment of the sexual abuse, harassment, and molestation of its athletes by USA
            19     GYMNASTICS was the actual and proximate cause of the damages suffered. During the entire
            20     time the athletes were being sexually assaulted by DR. LARRY NASSAR and the concurrent
            21     systematic concealment and cover-up by USA GYMNASTICS, AOGC Plaintiffs were located in
            22     the State of California as both residents and business location and operations.
            23                                  DEFENDANT, LAWRENCE NASSAR
t ... ;..   24             6.     Defendant Ex-Doctor Lawrence NASSAR, at all times mentioned herein was and
(: ~;;
    ·,
t·- 1:
(:r' :.
            25     is an adult male individual, who Plaintiffs are informed and believes lived and was licensed to
  .,
r-.,:       26     practice medicine by the State of Michigan during the period of time during which the sexual
(:!::-
t····
~: ,;:      27     abuse, harassment, and molestation of the athletes took place and is currently a citizen of the
            28     State of Michigan. Plaintiff is informed and believes that NASSAR was accepted onto the staff




                                                         COMPLAINT FOR DAMAGES - 3
               Case 2:18-cv-10540-JLS-KES Document 1-1 Filed 12/19/18 Page 5 of 34 Page ID #:11




                 of USA GYMNASTICS as a trainer in 1986 and then as the National Medical Director and the
           2     National Team Physician for the women's gymnastics team in 1996. NASSAR continued to
           3     function in this capacity at USA GYMNASTICS until in or around the middle of 2016. At all
           4     times herein alleged, NASSAR was an employee, agent, and/or servant of Defendant USA
           5     GYMNASTICS, and MICHIGAN STATE UNIVERSITY, and/or was under their complete
           6     control and/or supervision.
           7            7.      Defendant NASSAR was working in some capacity for USA GYMNASTICS and
           8     Michigan State University as a Physician and certified athletic trainer. It was through this
           9     working relationship and capacity that NASSAR became indirectly affiliated with AOGC
          10     Plaintiffs. AOGC Plaintiffs did not hire, contract, or employ NASSAR directly but were bound
          11     to subject their athletes to him by virtue of their contractual relationship with USA
          12     GYMNASTICS. A material term of the contractual affiliation with USA GYMNASTICS was
          13     that AOGC Plaintiffs were required to send their athletes to the Karolyis' training facility located
          14     in the State of Texas, but at all times leased, controlled, staffed, and operated by USA
          15     GYMNASTICS . It was at this facility that AOGC Plaintiffs' athletes were sexually assaulted by
          16     NASSAR. It is AOGC Plaintiffs ' belief that USA GYMNASTICS, THE UNITED STATES
          17     OLYMPIC COMITTEE and MICHIGAN STATE UNIVERSITY, and DOES 1 - 500 knew or
          18     should have known that NASSAR was a sexual predator due to numerous complaints and
          19     investigations and thus exposed AOGC Plaintiffs' athletes to NASSAR without AOGC
          20     Plaintiff's knowledge or consent, and which has now permanently damaged their reputation and
          21     livelihood.
          22

          23                   DEFENDANT, THE UNITED STATES OLYMPIC COMMITTEE

~- •l•
          24             8.     Defendant THE UNITED STATES OLYMPIC COMMITEE (herein after
,:: ~::
   ·,
r-.,:
<:f':
          25     "USOC") at all times mentioned herein was business entity of the State of Colorado,
   .,
t-.,,
c: ~::
          26     whose form is currently unknown to AOGC Plaintiffs. During the period of time which
~- Plr

( •:,     27     the sexual abuse by NASSAR took place, the USOC and its board of directors charged
          28     with the overall oversight, protection, management, and discipline for and over USAG.




                                                       COMPLAINT FOR DAMAGES - 4
             Case 2:18-cv-10540-JLS-KES Document 1-1 Filed 12/19/18 Page 6 of 34 Page ID #:12




               AOGC Plaintiffs are informed and believe and, on that basis, alleges that Defendant

         2     USOC through its role and agency with USAG, knew of the abuses as early as the late

         3     1990s and oversaw a wide-ranging, calculated concealment of numerous instances,

         4     complaints, and allegations of sexual abuse and misconduct from the participants and
         5     members of USA GYMNASTICS, including AOGC Plaintiffs. The USOC oversaw,
         6     controlled, and was in charge of prevention, safety and discipline at all times during which
         7
               NASSAR was permitted to sexually abuse young underage females, and rather than take
         8
               swift responsive action to stop the abuse, USOC systematically, refused and ignored the
         9
               problem until it was too much to ignore. At all times herein alleged, Defendant USOC
        IO
               was the principal, controlling agent, body or entity, who sanctioned, permitted and
        11
               contributed to the complete failures of USAG who was under USOC's complete control
        12
               and/or active supervision.
        13
                       9.     Plaintiff are informed and believe, and on that basis allege, that Defendant
        14

        15     COLAROSSI had wide-ranging knowledge of the abusive, and harassing environment

        16     that was cultivated and embraced by the gymnastics community at Karolyi Ranch (Herein

        17     after, "THE RANCH"). There at and there in NASSAR perpetrated his sexual abuse of
        18     numerous minor children all known by COLAROSSI, MICIDGAN STATE
        19     UNNERSITY, and USA GYMNASTICS. Each had knowledge ofNASSAR' s sexually
        20     abusive propensities and the abuse perpetrated by NASSAR against minor children.
        21
                       10.    Despite having this knowledge, Defendant COLAROSSI concealed,
        22
               ignored, and willfully blinded himself to these facts, to the detriment of the affiliated
        23
               members of USA GYMNASTICS, in the present action AOGC Plaintiffs, causing AOGC
>··!·   24
               Plaintiffs to suffer damages when the sexual abuse allegations garnered widespread public
        25
               attention.
        26

        27                                   DEFENDANT, USA GYMNASTICS
        28




                                                      COMPLAINT FOR DAMAGES - 5
               Case 2:18-cv-10540-JLS-KES Document 1-1 Filed 12/19/18 Page 7 of 34 Page ID #:13




                        11.     Defendant USA GYMNASTICS (or "USAG") at all times mentioned herein was
          2      and is a business entity of form unknown, having its principal place of business in the State of
          3      Indiana. Plaintiffs are informed and believe USA GYMNASTICS was incorporated in the State
          4      of Texas and/or Arizona. Defendant USA GYMNASTICS is the national governing body for
          5      gymnastics in the United States. Defendant USA GYMNASTICS was the primary entity
          6      owning, operating, and controlling the activities and behavior of its employee, agents, including
          7      but not limited to NASSAR.
           8            12.     Defendant USA GYMNASTICS conducts business activities in the State of
           9     California, with regional affiliates in Northern, Central, and Southern California. Defendant
          10     USA GYMNASTICS currently sponsors and has scheduled over 75 competitions, meets, and/or
          11     invitational's throughout the entire state of California. Defendant USA GYMNASTICS has
          12     numerous athletes and professional members, professional, instructor and club members
          13     including AOGC Plaintiffs, conducting substantial activity and collecting substantial amounts of
          14     dues and membership fees, purposefully availing itself of the laws and protections of California.
          15             13.    Defendant USA GYMNASTICS is the national governing body for gymnastics in
          16     the United States, and selects and trains the United States gymnastics teams for the Olympics an
          17     World Championships, promotes and develops gymnastics locally and nationally, and serves as a
          18     resource center for members, clubs, fans and gymnasts throughout the United States. Defendant
          19     USA GYMNASTICS has more than 174,000 athletes and professional members, more than
          20     148,000 athletes registered in competitive programs, as well as more than 25,000 professional,
          21     instructor and club members. Approximately 4,000 competitions and events throughout the
          22     United States are sanctioned annually by Defendant USA GYMNASTICS. Defendant USA
          23     GYMNASTICS was the primary entity owning, operating and controlling the activities and
~- •I·    24     behavior of its employee agents, including, but not limited to NASSAR. USA GYMNASTICS is
,: ~::
   .,
t-.,:     25     also the entity that selects gymnasts for the US National and Olympic Teams.
0':
   ·,
r-.,:     26             14.    Defendant USA GYMNASTICS purposely conducts substantial educational
(~;:
~- -1~

r.:111:   27     business activities in the State of California, with regional affiliates in Northern California,
          28     Central California, and Southern California. Defendant USA GYMNASTICS currently sponsors




                                                        COMPLAINT FOR DAMAGES - 6
              Case 2:18-cv-10540-JLS-KES Document 1-1 Filed 12/19/18 Page 8 of 34 Page ID #:14




                and has scheduled over 75 competitions, meets, and/or invitationals throughout the entire state o
         2      California. Defendant USA GYMNASTICS has numerous athletes and professional members,
         3      professional, instructor and club members conducting substantial activity and purposefully
         4      availing itself of the laws and protections of California The sexual abuse, harassment, and
         5      molestation alleged herein took place multiple times, where Defendant USA GYMNASTICS as
         6      the primary entity owning, operating and controlling the activities and behavior of its employee
         7      agents, including, but not limited to the Perpetrator NASSAR.
          8            15.     As stated on its website through its Code of Ethical Conduct, "... Members of
          9     (Defendant USA GYMNASTICS] are expected to promote a safe environment for participants,
         10     coaches, officials, volunteers and staff in all gymnastics disciplines, which includes an
         11     environment free from sexual misconduct. It is inconsistent with this obligation for any Member
         12     to: 1. Solicit or engage in sexual relations with any minor. 2. Engage in any behavior that utilizes
         13     the influence of a professional Member's position as coach, judge, official or administrator to
         14     encourage sexual relations with an athlete or participant. 3. Engage in sexual harassment by
         15     making unwelcome advances, requests for sexual favors or other verbal or physical conduct of a
         16     sexual nature where such conduct creates an intimidating, hostile or offensive environment."
         17     However, Defendant USA GYMNASTICS' policies and procedures then provide that,
         18     "Professional Members of USA GYMNASTICS must protect the integrity of the sport and the
         19     interests of the athletes they serve by avoiding sexual relationships with athletes except where
         20     the capacity and quality of the athlete's consent to enter that relationship is beyond
         21     question." [Emphasis Added], in enforcing this Code of Ethical Conduct, the published policies
         22     and procedures provide, "Compliance with this Code depends primarily upon understanding and
         23     voluntary compliance, secondarily upon reinforcement by peers, and, when necessary, upon
t·+
         24     enforcement through disciplinary action .... Any Member who believes that another Member of
r-.,:    25     USA GYMNASTICS has failed to meet such Member's obligations under this Code is, under all
r.:i':

r-.,:
         26     but the most egregious circumstances, encouraged to first address that concern directly to that
         27     Member."
         28




                                                      COMPLAINT FOR DAMAGES - 7
                  Case 2:18-cv-10540-JLS-KES Document 1-1 Filed 12/19/18 Page 9 of 34 Page ID #:15




                           16.     Under USA GYMNASTICS's policies and procedures for reporting abuse, it
             2     provides that, USA GYMNASTICS will follow applicable law in reporting abusive situations to
             3     the proper authorities. If, in Defendant USA GYMNASTICS's reasonable and good faith
             4     judgment, reporting to the proper authorities is necessary to protect a person from the possibility
             5     of further abuse, it may make such report even if not compelled by law to do so." Further, the
              6    policies and procedures for "Reporting Suspected Abuse" at Defendant USA GYMNASTICS
             7     provide that "[a]ny person who reasonably and in good faith believes a member of
             8      GYMNASTICS has abused another person, whether physical or sexual, such person may notify
              9     the Defendant USA GYMNASTICS National Office pursuant to Articles 9 and/or 10 of the
             10     Defendant USA GYMNASTICS Bylaws."
             tI            17.     Under the applicable laws. Defendant USA GYMNASTICS is an organization
             12     whose employees, agents, and/or servants are legally "mandated reporters", considering that
             13     Defendant USA GYMNASTICS is a youth recreational program and Defendant USA
             14     GYMNASTICS' employees' duties require direct contact and supervision of minor children.
             15            18.     Defendant USA GYMNASTICS receives millions of dollars in private donations
             16     and corporate financial support, on a yearly basis, according to its publicly available Form-990's.
             17     It is on this basis, under information and therefore belief, that Defendant USA GYMNASTICS
             18     ignored and/or deceived, and/or concealed the abuse that was being perpetrated by NASSAR,
             19     and other employees/agents of its organization, such that Defendant USA GYMNASTICS would
             20     not be subjected to public scrutiny, administrative, civil and/or criminal investigation and could
             21     maintain a false facade of high moral repute, and could maintain and grow this financial support
             22     for its programs. This attempt to conceal and/or ignore the abuse being perpetrated under its
             23     control and supervision and was done at the expense of minor athletes, the coaches, gyms,
~-. ;.       24     trainers, parents, and other participants, all of this was done without the knowledge, consent, or
r.: ~:=
    .,
r-..,        25     permission of the Plaintiffs AOGC Plaintiffs. This scheme of concealment led AOGC Plaintiffs
f. '. fl :
    ·,
r-.,:        26     to believe that their contractual relationship and public affiliation with Defendant USA
t;~'.:
~- - k

i:: ~::-     27     GYMNASTICS would provide for a beneficial economic relationship as well as promote and
             28     advance the athletic careers and endeavors of AOGC Plaintiffs' customers.




                                                          COMPLAINT FOR DAMAGES - 8
            Case 2:18-cv-10540-JLS-KES Document 1-1 Filed 12/19/18 Page 10 of 34 Page ID #:16




           1           19.     As NASSAR was prosecuted and pled, and convicted thereupon of a felony
           2    for the conducted alleged herein, the Plaintiff requests attorneys' fees against NASSAR,
           3    MSU, the USOC, and USA GYMNASTICS pursuant to Code of Civil Procedure§ 1021.4
           4    and Tort of Another Doctrine
           5

           6                         DEFENDANT, MICIDGAN STATE UNIVERSITY
            7          20.     Defendant MICHIGAN STATE UNIVERSITY, at all times mentioned herein,
            8   was and is a business entity of fom1 unknown, having its principal place of business in the State
            9   of Michigan. Plaintiff is informed and believes MICHIGAN STATE UNIVERSITY is a public
           10   land grant university, established in 1855, in East Lansing, Michigan. Southern California area,
           1]   to attend schooling at MICHIGAN STATE UNIVERSITY. The Defendant MICHIGAN STATE
           12   UNIVERSITY further conducts business in the State of California by sending representatives to
           13   college fairs and recruitment events to lure potential students to attend Defendant MICIDGAN
           14   STATE UNIVERSITY. Furthermore, MICHIGAN STATE UNIVERSITY employed NASSAR
           15   and compensated NASSAR to provide medical treatment throughout the United States with USA
           16   GYMNASTICS, and even throughout the world. Defendant MICIDGAN STATE UNIVERSITY
           17   knowingly permitted NASSAR to travel the world performing his abusive procedures on minor
           18   gymnasts with USA GYMNASTICS, including Jane LM Doe. Despite having numerous
           19   warning signs that NASSAR was sexually abusive towards minors and young women,
           20   MICHIGAN STATE UNIVERSITY continued to employ NASSAR and continued to allow
           21   NASSAR to be associated with USA GYMNASTICS. MICHIGAN STATE UNIVERSITY
           22   knew that NASSAR travelled throughout the United States, and employed him to do so. It was
           23   under these circumstances that NASSAR was given solitary and secluded access to minors,
f··'·      24   including the Plaintiff Jane LM Doe, where NASSAR sexually violated the Plaintiff.
C: ~::
   .,
t·.,:      25         21.      Defendant MICHIGAN STATE UNIVERSITY purposely conducts substantial
(fl•
   .,
t-•• ,     26   business activities in the State of California Defendant MICHIGAN STATE UNIVERSITY
,.:; ~;:
•-·i·
(:11t      27   actively seeks and recruits minor athletes from California, specifically the Los Angeles and
           28




                                                      COMPLAINT FOR DAMAGES - 9
             Case 2:18-cv-10540-JLS-KES Document 1-1 Filed 12/19/18 Page 11 of 34 Page ID #:17




                       22.      MICHIGAN STATE UNIVERSITY's association with USA GYMNASTICS
            2    placed AOGC Plaintiffs' customer athletes in the custody, care and control of NASSAR at
            3    Karolyi Ranch (hereafter "THE RANCH") and at other points in time such as at elite level
            4    completions, and the Olympics. It is with this that AOGC Plaintiffs are informed and believe,
            5    and with that allege that MICHIGAN STATE UNIVERSITY failed to prevent the harm caused
            6    by NASSAR to AOGC Plaintiffs' athletes leading to overwhelming negative publicity for
            7    AOGC and its owners/operators ARTUR AKO PYAN and GALINA MARINOV A. Its was
            8    because of this nationally disseminated negative publicity that AOGC Plaintiff's business
            9    suffered extreme financial hardship, including by not limited to the financial collapse of its
            10   business operations, irreparable damage to its reputation as a world class gymnastics training
            11   center capable of producing elite level gymnasts, and the emotional, financial, and reputational
            12   ruin of its owners/operators ARTUR AKO PYAN and GALINA MARINOV A.
            13         23.      Under the applicable laws, Defendant MICHIGAN STATE UNIVERSITY and its
            14   Sports Medicine Department and athletics departments, are organizations whose employees,
            15   agents, and/or servants are legally "mandated reporters" , considerjng that Defendant
            16   MICHIGAN STATE UNIVERSITY operates a meilical facility, and its employees' duties
            17   require proviiling direct medical care. Furthermore, Defendant MICHIGAN STATE
            18   UNIVERSITY is governed by 17 Title IX of the Education Amendments of 1972 ("Title IX"),
            19   20 U.S.C. §1681 et seq. , and is required to investigate allegations of sexual assault, sexual abuse
            20   and sexual harassment. Defendant MICHIGAN STATE UNIVERSITY systematically failed to
            21   uphold the duties and requirements under Title IX through a pattern, history and culture of
            22   willful disregard for 21 allegations of sexual abuse. Because MICHIGAN STATE
            23   UNIVERSITY is a public university organized and existing under the laws of the State of
~· -Ir
c:,
            24   Michigan, and Michigan statutory law requires parties to file a Notice of Intention to File Claim
    .,
r-.• :      25
Ci':             in order to maintain any action against the state, in satisfaction of M .C.L. §600.6431. Plaintiffs
t -.,:
c:,         26   lodged for filling Notices of Intent to File Claim with the Michigan Court of Claims by mail on
t, • • I·

c:11::
            27   October 24, 2018.
            28                                         DOE DEFENDANTS, 1-500




                                                       COMPLAINT FOR DAMAGES - 10
              Case 2:18-cv-10540-JLS-KES Document 1-1 Filed 12/19/18 Page 12 of 34 Page ID #:18




                      24.      Defendants DOES 1 through 500, inclusive, and each of them, are sued herein
         2      under said fictitious names. Plaintiff is ignorant as to the true names and capacities of DOES 1

         3      through 500, whether individual, corporate, associate, or otherwise, and therefore sue said
         4      Defendants by such fictitious names. When their true names and capacities are ascertained,

         5      Plaintiff will request leave of Court to amend this Complaint to state their true names and
         6      capacities herein.
         7            25 .     Plaintiff is informed and believes, and based thereon alleges, that "Defendants,"
         8      and each ofthem, were and are the agents, employees, partners,joint-venturers, co-conspirators,
         9      owners, principals, and employers of the remaining "Defendants," and each of them are, and at
         10     all times herein mentioned were, acting within the course and scopeof thatagency, partnersbip,

         11     employment, conspiracy, ownership or joint venture. Plaintiff is further informed and believes, and
         12     based thereon alleges, that the acts and conduct herein alleged of each such Defendants were kno
         13     to, authorized by and/or ratified by the other Defendants, and each ofthem.
         14           26.       Plaintiffs are informed and believe, and on that basis allege that at all times
         15     mentioned herein, each Defendant was responsible in some manner or capacity for the
         16     occurrences herein alleged, and that Plaintiffs damages, as herein alleged, were proximately
         17     caused by all said Defendants.
         18           27.       A corporation is a "person" within meaning of Civil Code§ 51.9, which subjects

         19     persons to liability for sexual harassment within a business, service or professional relationship,
         20     and such an entity defendant may be held liable under this statute for the acts of its employees.
         21     C.R v. Tenet Healthcare Corp. , 169 Cal.App.4th 1094 (2009). Further, principles of ratification
         22     apply when the principal ratifies the agent's originally unauthorized harassment, as is alleged to
         23     have occurred herein.
         24                      JURISDICTIONAL STATEMENT AND CHOICE OF LAW
r-.,:    25             28.     The damages to Plaintiffs occurred in California. Each of the Defendants
c:r•:-
,...,    26     themselves or by and through their direct affiliations with the entities as individuals, employees,
         27     trustees, board members, directors, share-holders or the like reached with sufficient contacts the
         28     state of California, sufficient to avail itself of the laws and protections of the state.




                                                       COMPLAINT FOR DAMAGES - 11
           Case 2:18-cv-10540-JLS-KES Document 1-1 Filed 12/19/18 Page 13 of 34 Page ID #:19




          2                   FIRST CAUSE OF ACTION FOR BREACH OF CONTRACT
          3                                      (CAL. CIVIL CODE § 3300)
          4                            (By Plaintiffs against USAG, and Does 1 - 500)
          5           29.     AOGC Plaintiffs hereby incorporate by this reference paragraphs 1 through 28 as
          6    though fully set forth herein here at and by this reference made a part hereof.
          7           30.     Defendant USAG, by and through its acts, omissions, and by the terms of its own
          8    policies, code of ethics, terms, and its duty to report and ensure member safety, and a multitude
          9    of other documented requirements of its agents, employees, and assigns failed to perform its
          10   duties and or promises under the membership agreements with ALL OLYMPIC GYNNASTICS
          11   CENTER and ARTUR AKO PYAN and GALINA MIRANOV A. The membership agreements
          12   were between AOGC itself, GALINA MIRANOVA and ARTUR AKOPYAN individually as
          13   well. Each agreement was one of adhesion as they required strict adherence to all of its
          14   requirements and payment of a yearly $225.00 fee. Each year a new membership agreement and
          15   fee was required, and each year AOGC Plaintiffs paid for their memberships as coaches and for
          16   their gym, All Olympic Gymnastics Center.
          l7           31.    USAG membership agreements, while presumably voluntary, would bar anyone
          18   having not properly applied for and paid for membership from participation in any USAG
          19   sanctioned events including those on the grandest stage, the Olympics and international
          20   competition. Any all gymnasts, gyms, and their coaches were required to be members. No
          21   Olympic gymnast in the United States that wanted to compete in the Olympics or international
          22   completion could do so without being a member of USAG and thereby, agreeing to all of its
          23   membership rules and regulations, as well as its duties and responsibilities promulgated in the
t· • I•

(~::
          24   membership terms and documents . Deviation from those rules and regulations could result in a
   ·,
t-. ,:
c: r':
          25   lifetime sanction and thereby prevention of participation in any USAG sanctioned events or
   .,
t-.,:
(~;:
          26   meets, including the Olympics, and or association with any gymnastics of any kind.
6' ••\•
(:JI!;
          27           32.    It was by and through these membership adhesion agreements that USAG and
          28   AOGC Plaintiffs formed their contractual relation, each with the same mutual goals; financial




                                                     COMPLAINT FOR DAMAGE S - 12
              Case 2:18-cv-10540-JLS-KES Document 1-1 Filed 12/19/18 Page 14 of 34 Page ID #:20




             1    success of the business, bolstering of their reputations, ensuring of their continued livelihood,
             2    and the enduring success of their athletes at the highest levels of competition. However, by and
             3    through their employment of and their extensive involvement with NASSAR, USAG,
             4    continuously and knowingly exposed and subjected at least one of AOGC Plaintiffs' athletes to
             s extensive sexual abuse as well as other members to NASSAR related abuses potentially
             6    beginning as early as 1986 and then proceeded to systematically cover up the abuses.
             7           33.     As is set forth herein. Defendants and each of them have failed to uphold
             8    numerous mandatory duties required of them by state and federal law, as well as their own
             9    internal written policies and procedures, including: Duty to use reasonable care to protect
             10   participants and members from known or foreseeable dangers, Duty to enact policies and
             11   procedures that are not in contravention of the Federal, Civil Rights Act, section 1983 and the
             12   14th amendment of the United States, Constitution; Duty to protect participants and members
             13   and staff, and provide adequate supervision; Duty to ensure that any direction given to
             14   participants and members is lawful, and that adults act fairly, responsibly and respectfully
             15   towards participants and members; Duty to properly train staff so that they are aware of their
             16   individual responsibility for creating and maintaining a safe environment; Duty to review the
             17   criminal history of applicants and current employees; Duty to provide diligent supervision over
             18   minors; Duty to act promptly and diligently and not ignore or minimize problems. Duty to report
             19   suspected incidents of child abuse and more specifically childhood sexual abuse;
             20           34.    AOGC Plaintiffs fully performed all of their obligations under the membership
             21   agreement and at no point in time breached or were in breach of their obligations. AOGC
             22   Plaintiffs have never been charged with any wrongdoing and there is substantial evidence
             23           35.    While the total amount of damages that were realized from all of the membership
             24   payments, dues, fees, costs and expenses have not been fully tallied, when combined with the
j,·   • I•
(: ~::
             25   incidental and consequential damages reasonably flowing from the breaches of the agreement(s),
t-. ,:
i::ri:.

t-.t:
      ·,     26   AOGC Plaintiffs were damaged in amount that taken on its own or when combined with the
 (!;:
 j,••!•
             27   other causes of action herein is, according to proof, in excess of the $25,00.01 jurisdictional
 (,:::


             28   requirement.




                                                        COMPLAINT FOR DAMAGES - 13
              Case 2:18-cv-10540-JLS-KES Document 1-1 Filed 12/19/18 Page 15 of 34 Page ID #:21




             2             SECOND CAUSE OF ACTION FOR BREACH OF FIDUCIARY DUTY
             3      (By Plaintiffs againstUSAG, THE USOC, NASSAR, and MSU, and Each of Them and
             4                                               Does 1-500)
              5          36.     AOGC Plaintiffs hereby incorporate by this reference paragraphs 1 through 35 as
              6   though fully set forth herein here at and by this reference made a part hereof.
             7           37.     By and through the formation of the contract, NASSAR was hired in some
              8   capacity to treat the young under-age female athletes for USAG as early as 1986. As a member
              9   and participant of Defendants USA GYMNASTICS, AOGC Plaintiffs were given no choice but
             10   to put their trust in NASSAR, the team physician, when he was treating AOGC's gymnasts. Per
             11   policy AOGC Plaintiffs were not permitted in the same room or area where the "treatments"
             12   (sexual abuses) were perpetrated.
             13          38.     Jane LM Doe and other victims were in direct contact with NASSAR, and at the
             14   time were under NASSAR's direct supervision, control and care, which created a special,
             15   confidential, and fiduciary relationship between Jane LM Doe and NASSAR. Because of such
             16   relationship, NASSAR owed a duty of care to Jane LM Doe as well as her parents and coaches.
             17   Additionally, as the employers and supervisors of NASSAR, with knowledge that he was in
             18   contact with and providing care to children including AOGC's gymnasts, Defendants USA
             19   GYMNASTICS, THE USOC, and MSU were also in a special, confidential, and fiduciary
             20   relationship with Jane LM Doe and her parents and coaches to uphold the duty of care implied
             21   by law and contract.
             22           39.    USAG and AOGC Plaintiffs agreed that in exchange for the membership dues,
             23   fees, and costs paid by AOGC Plaintiffs; to act in and for the benefit of the gymnasts, the
             24   coaches and the ALL OLYMPIC GYMNASTICS CENTER as an entity.
t, ••I•

('.   ~::
r-.,:
             25           40.    There is no question that NASSAR, MSU, USAG and The USOC engaged in a
r.:T':

t-. ,:
      ·,     26   contractual relationship for decades, whereby NASSAR would be the United States Olympic
r.: ~::
 .. . . 1.


 (•!:
             27   Women's' Gymnastics team doctor for and in exchange for valuable consideration which would
             28   not only benefit each financially but also benefit the reputation of each. There is also no doubt




                                                        COMPLAINTFORDAMAGES-14
            Case 2:18-cv-10540-JLS-KES Document 1-1 Filed 12/19/18 Page 16 of 34 Page ID #:22




                that USAG, MSU and The USOC by and through its acts, omissions, violated its own internal
           2    policies, contractual relations and the law, when it permitted and failed to report and prevent the
           3    sexual abuses of NASSAR, and therein so doing failed to uphold and breached their
           4    contractually established fiduciary duty to act for the benefit of AOGC Plaintiffs and their
           5    athletes, who were the very backbone ofUSAG gymnastics and the United States Olympic
           6    Team.
           7            41 .   USAG and its principal, The USOC by and through its oversight and control of
           8    USAG, had a fiduciary responsibility, established by the requirements of the membership
           9    agreements, code of ethics, internal policies, other extensive documentation, and the law, in
           10   which they agreed to act for the benefit of AOGC Plaintiffs and their athletes. What's more is
           11   that the athletes, when they were not under the care and control AOGC Plaintiffs, were under the
           L2   care and control of USAG and its principals, employees, agents and assigns, which for decades
           13   included NASSAR.
           14           42.    USAG and the USOC knowingly exposed AOGC's gymnasts and AOGC's
           15   Plaintiffs, as their coaches and their business, good will, and reputation to NASSAR' s abuses,
           16   and then proceed to ignore, fail and refuse to investigate or prevent further abuse in the face of
           17   overwhelming evidence of numerous complaints of the instances of sexual abuse. Because of
           18   the contractual relationship NASSAR had with USAG and thereby the USOC, each owed, and
           19   did breach their fiduciary duties for failing to prevent and report the ongoing abuses and the
           20   systematic cover up. Failing to prevent and or report known and reported sexual abuse fell below
           21   the duties owed by law and contract ofUSAG and The USOC had with the members like AOGC
           22   it was tasked to protect.
           23           43.     MSU also owed a duty to those it could reasonably foresee would be damaged by
f, · ~I•   24   their breach of their duty to warn, prevent and report instances of sexual abuse to investigate
(,: ~::
    ·,
t·-,:      25   such instances on reporting of them rather then systematically covering them up. MSU could
r.: r•:
    ·,
r-.,,      26   reasonably foresee that their failure to prevent NASSAR from having further contact with USAG
(    ~;:
..   ~,~




~: !I):    27   under-age female gymnasts, would damage the gymnasts and their families coaches and the
           28   facilities where they trained.




                                                      COMPLAINT FOR DAMAGES - 15
          Case 2:18-cv-10540-JLS-KES Document 1-1 Filed 12/19/18 Page 17 of 34 Page ID #:23




         1           44.     MSU's legal duty to report also gives rise to the fiduciary relationship. Legally
         2    MSU, once it received reports of NASSAR and his abuses had a duty to report to prevent further

         3    abuse and damages. MSU breached the duty when it systematically failed to report the abuses.

         4    MSU' s duty was of the utmost kind as it was aware that NASSAR was dealing intimately with

         5    underage children.
         6           45.     Worse still is that MSU knew of the alleged abuses as far back a the early 1980s

         7    and allowed and signed off on NASSAR as being safe rather than a sexual predator. When

         8    USAG discovered the abuses back in the late 1990s as was alleged in separate proceedings,
         9    indicate that both USAG and MSU knew of and yet still were willing to allow NASSAR to
         10   continue contact with these children. As a duty was owed to the children, the same duty extends

         11   to their parents and coaches whose damages as a result of the sexual abuse are reasonable and
         12   foreseeable.
         13          46.     USAG knew at the time they contracted with AOGC Plaintiffs that they had
         14   agreed to ensure a safe and healthy environment, free of physical and sexual abuses perpetrated

         15   by its agents and employees, such as NASSAR upon the children he was tasked with providing

         16   care for. A reasonably foreseeable breach of this duty is financial harm, loss of good will and
         17   reputation and distress to the coaches and their business who trained and were otherwise
         18   responsible for the health and wellbeing of these girls when they were not in the control and care

         19   ofUSAG, NASSAR and or MSU.
         20          47.     "[B]efore a person can be charged with a :fiduciary obligation, he must either
         21   knowingly undertake to act on behalf and for the benefit of another, or must enter into a

         22   relationship which imposes that undertaking as a matter oflaw." (Cleveland v. Johnson, 209
         23   Cal.App.4th 1315, 1338 (2012), [147 Cal.Rptr.3d 772]. MSU, USAG and the USOC knew at
         24   the time of contracting that they were in business to act for the benefit of their own reputation

,..·,
    ,;   25   and good will as much if not more so to act for and on behalf of the reputation and good will of
,..·,
    ,:   26   AOGC Plaintiffs and their athletes.
r.:r;:
. ..;.

(~;:-    27           48.    MSU, USAG and The USOC all failed to uphold and breached their fiduciary

         28   duty on numerous occasions by ignoring, and or actively concealing the truth of NASSAR and




                                                    COMPLAINT FOR DAMAGES - 16
            Case 2:18-cv-10540-JLS-KES Document 1-1 Filed 12/19/18 Page 18 of 34 Page ID #:24




                 the reports that he was sexually abusing young and underage women. Each defendant, including
            2    NASSAR, was in breach of the very fabric and framework that make up their contracts with one
            3    another, and the promises and pledges required of those members in their contracts with USAG.
            4    Thus while not in direct privity, each party, at the time of contracting knew of and agreed to the
            5    fiduciary duty to act for the benefit of one or more than one other.
            6           49.      AOGC Plaintiffs suffered damages actual and general in amounts according to
            7    proof, but which was in excess of $25,000.01 when asserted by itself or with the other causes of
             8   action alleged hereip..
                         50.     According the statutes for Fraud, Deceit, and Intentional Misrepresentation, if
            9
                 proven, AOGC Plaintiffs would be entitled to punitive and or exemplary damages. Cal. Code.
            10
                 Civ. Proc § 3294 permits punitive and exemplary damages when Plaintiff can prove fraud,
            11
                 malice, or oppression. As here, Defendants are clearly liable for fraud, deceit and concealment,
            12
                 and should therefore be subject to punitive and exemplary damages in amount to be determined
            13
                 at trial. Cal. Code. Civ. Proc. § 3294 states: (a) In an action for the breach of an obligation not
            14
                 arising from contract, where it is proven by clear and convincing evidence that the defendant has
            15   been guilty of oppression, fraud, or malice, the plaintiff, in addition to the actual damages, may
            16   recover damages for the sake of example and by way of punishing the defendant. (b) An
            17   employer shall not be liable for damages pursuant to subdivision (a), based upon acts of an
            18   employee of the employer, unless the employer had advance knowledge of the unfitness of the

            19   employee and employed him or her with a conscious disregard of the rights or safety of others or

            20   authorized or ratified the wrongful conduct for which the damages are awarded or was personall

            21
                 guilty of oppression, fraud, or malice. With respect to a corporate employer, the advance
                 knowledge and conscious disregard, authorization, ratification or act of oppression, fraud, or
            22
                 malice must be on the part of an officer, director, or managing agent of the corporation." And
            23
                 there is no question each Defendant has satisfied both section a and section b and this is liable fo
... •!•     24
,: ~::           punitive I exemplary damages.
    -.      25
t·-,:
~: f ':
    .,
t - .. ,:   26    THIRD CAUSE OF ACTION FOR FRAUD, DECEIT, CONCEALMENT, DECEPTIVE
,: ~::
f, · • 1-

(:o:::      27                                              PRACTICES
            28                (CIVIL CODE§ 1572, CIVIL CODE 1709-1710, CML CODE 3294)




                                                       COMPLAINT FOR DAMAGES - 17
            Case 2:18-cv-10540-JLS-KES Document 1-1 Filed 12/19/18 Page 19 of 34 Page ID #:25




                            (By Plaintiffs against All Defendants and Each of Them, and Does 1 - 500)
            2              51.   AOGC Plaintiffs hereby incorporate by this reference paragraphs 1 through 50

            3    and 72 through 86 as though fully set forth herein here at and by this reference made a part

            4    hereof.
            5              52.   It is undisputed that NASSAR on numerous occasions made knowingly false
            6    representations, promises and assurances to no less than 300 underage children who he sexually

            7    abused. These representations and promises included but are not limited to representations of
             8   necessary treatments and procedures he would need to perform on these underage children in the
            9    course and scope their treatment as elite gymnast with USAG. These athletes, their parents and
            10   coaches had no reason not trust and rely on the representations and assurances of NASSAR. The

            11   reasonable reliance and the rules of USAG and The USOC allowed for NASSAR to cause
            12   damages and remain undetected by the parents and coaches until finally, after decades deceit
            13   NASSAR was outed, arrested, prosecuted, and sentenced to life in prison where he belongs.
            14             53.    By and through their placing their faith in NASSAR, along with the fiduciary
            15   relationship that existed, makes the damages here all the more egregious. But it also makes the
            16   reliance by AOGC Plaintiffs on the representants and assertions their athletes were safe and

            17   being properly treated, reasonable.
            18             54.    This reliance caused damages to AOGC Plaintiffs reputation, good will, and
            19   caused them damages both actual and general.
            20             55.   MSU, USAG, The USOC are also each liable for the promises, assurances, and
            21   representations that were made which caused reasonable reliance damages to AOGC Plaintiffs.
            22             56.   MSU, its agents, staff, faculty, employees or the like, from as early as 1986 had
            23   and knew of the sexual abuses that were being carried out by NASSAR, who was an employee
f' • • !•   24   and doctor in the MSU sports medicine department. MSU, rather than investigate the reports,
,: : ::
    ·,
t- .,:      25   and suspend until which time as the reports were veted, NASSAR for the safety and liability
C:f':
  ·,
r--,:       26   purposes. That never occurred. Instead MSU and its staff, engaged in a systematic cover up of
c: !;:-
f' • ~1 ·
( ,= ::     27   the reports of abuses to preserve their own public image and reputation, so they could retain
            28   students, faculty, staff, donors, clients, boosters, participants, members, and or the like, and




                                                       COMPLAINT FOR DAMAGES - 18
           Case 2:18-cv-10540-JLS-KES Document 1-1 Filed 12/19/18 Page 20 of 34 Page ID #:26




                students, faculty, staff, donors, clients, boosters, participants, members, and or the like, thus

           2    allowing donations and other financial support to continue flowing into their coffers for financial

           3    gain, and also to avoid liability and damages to their reputations and the consequences finically

           4    associated therewith.
            5           57.    All the while MSU and its staff actively concealed, deceived, and intentionally
           6    misrepresented that they were a top ranked institution and that they were a safe and secure
           7    environment within which one could have faith that their children would not be victimized. MSU
            8   further concealed the information ofNASSAR' s abuses from the public, which included AOGC
           9    Plaintiff and Jane LM Doe.
           10           58.    Additionally, AOGC Plaintiffs, by and through their affiliation with U SAG were
           11   unknowingly forced into association with NASSAR, who was the team doctor ofMSU and USA
           12   Gymnastic teams. Had they known of the abuses rather than be deceived and told all was safe
           13   and proper, damages to AOGC Plaintiffs and their gymnasts could have been prevented or
           14   avoided all together. These deceptive practices were done so as to preserve their own public
           15   image and reputation, so they could retain students, faculty, staff, donors, clients, boosters,
           16   participants, members, and or the like, and acquire new students, faculty, staff, donors, clients,
           17   boosters, participants, members, and or the like, thus allowing donations and other financial
           18   support to continue flowing into their coffers for financial gain, and also to avoid liability and
           19   damages to their reputations and the consequences finically associated therewith
           20           59.     MSU, USAG, and The USOC each on numerous occasions represented, promised
           21   and assured AOGC Plaintiffs and other parents and coaches that NASSAR was safe, and
           22   qualified to medically treat their young child athletes, while also knowing and having reason to
           23   know that NASSAR was a sexual predator, who should not have had contact with anyone for any
~- .;..    24   reason. Plaintiff is informed and believes, and on that basis alleges, that Defendants knew
,: ~:::
   ·,
r-.,:      25   or should have known that NASSAR had engaged in unlawful sexually-related
(:r•:
   .,
t-.,:      26   conduct in the past, and/or was continuing to engage in such conduct. Defendants had a duty to
,:: ~'.:
~ - ~f,


(,c::      27   disclose these facts to AOGC Plaintiffs, their athletes or their athletes parents and others, but
           28   negligently and/or intentionally suppressed, concealed or failed to disclose this information. The




                                                       COMPLAINT FOR DAMAGES - 19
        Case 2:18-cv-10540-JLS-KES Document 1-1 Filed 12/19/18 Page 21 of 34 Page ID #:27




        1    duty to disclose this information arose by the special, trusting, confidential, fiduciary relationship
        2    between Defendants and Plaintiff.
        3           60.      AOGC Plaintiff's reliance on the promises and assurances was reasonable based
        4    on their having no reason to know of the sexual abuses of NASSAR. MSU, USAG and The
        5    USOC despite their knowledge of the abuses, systematically, concealed, omitted, deceived and
        6    misstated that NASSAR was no threat, thereby allowing him to continue abusing.
        7           61.      Had AOGC Plaintiffs known of even the slightest allegation, they could have
        8    prevented their athletes from abuses, first and foremost. Second, and the source of AOGC
        9    Plaintiffs' damages herein, was that had AOGC Plaintiffs known of the abuses, they could have
        10   protected their own reputations and business by disassociating with NASSAR, MSU, and more
        11   importantly terminating the contract with USAG and The USOC. However, AOGC Plaintiffs
        12   were never told, or were told falsehoods and lies in order that MSU, USAG, and The so as to
        13   preserve their own public image and reputation, so they could retain students, faculty, staff,
        14   donors, clients, boosters, participants, members, and or the like, and acquire new students,
        15   faculty, staff, donors, clients, boosters, participants, members, and or the like, thus allowing
        16   donations and other financial support to continue flowing into their coffers for financial gain, and
        17   also to avoid liability and damages to their reputations and the consequences finically associated
        18   therewith. The failures to disclose in order to protect their own reputations and financial
        19   wellbeing were done at the expense of those like AOGC Plaintiffs who were the very backbone
        20   ofUSAG and The US Olympic Team, and who had dedicated their entire lives only to see it
        21   stolen away by one mans need for his own sexual gratification.
        22           62.     AOGC Plaintiffs reasonable reliance based on their relationship with Defendants
        23   caused them extensive damages to their reputations and good will to the point that they may
        24   never recover to the point they were before the abuses and conspiracies began to unravel. The
r-..:   25   damages, according to proof, are far in excess of the $25,000.01 requirement for unlimited
(f':

r-.,:   26   jurisdiction.
                     63.     According the statutes for Fraud, Deceit, and Intentional Misrepresentation, if
        27
             proven, AOGC Plaintiffs would be entitled to punitive and or exemplary damages. Cal. Code.
        28




                                                    COMPLAINT FOR DAMAGES - 20
           Case 2:18-cv-10540-JLS-KES Document 1-1 Filed 12/19/18 Page 22 of 34 Page ID #:28




               Civ. Proc § 3294 permits punitive and exemplary damages when Plaintiff can prove fraud,
          1
               malice, or oppression. As here, Defendants are clearly liable for fraud, deceit and concealment,
          2
               and should therefore be subject to punitive and exemplary damages in amount to be determined
          3
               at trial. Cal. Code. Civ. Proc. § 3294 states: (a) In an action for the breach of an obligation not
          4
               arising from contract, where it is proven by clear and convincing evidence that the defendant has
          5
               been guilty of oppression, fraud, or malice, the plaintiff, in addition to the actual damages, may
          6
               recover damages for the sake of example and by way of punishing the defendant. (b) An
          7    employer shall not be liable for damages pursuant to subdivision (a), based upon acts of an
          8    employee of the employer, unless the employer had advance knowledge of the unfitness of the
          9    employee and employed him or her with a conscious disregard of the rights or safety of others or
          10   authorized or ratified the wrongful conduct for which the damages are awarded or was person.all

          11   guilty of oppression, fraud, or malice. With respect to a corporate employer, the advance

          12   knowledge and conscious disregard, authorization, ratification or act of oppression, fraud, or

          13
               malice must be on the part of an officer, director, or managing agent of the corporation." And
               there is no question each Defendant has satisfied both section a and section b and this is liable fo
          14
               punitive / exemplary damages.
          15

          16
                                                FOURTH CAUSE OF ACTION
          17
                                                         NEGLIGENCE
          L8
                         (By Plaintiffs against All Defendants and Each of Them, and Does 1 - 500)
          19

          20
                       64.    AOGC Plaintiffs hereby incorporate by this reference paragraphs 1 through 63 as
          21
               though fully set forth herein here at and by this reference made a part hereof.
          22
                       65.    MSU, USAG, and The USOC each owed a duty of care to AOGC Plaintiffs to
          23
               properly report, investigate, prevent, and act, with regards to reports of sexual abuse in
f,> ~l·
          24
(~::
               gymnastics, especially when it is alleged that one of their own employees, agents or assigns is
  ..
t,.,,     25
1::1' :
               potentially responsible for the abuses. The duty to report and disclose, so as to prevent further
    ·,
r-..:     26
.::=:::        sexual abuse for each MSU, USAG, and The USOC were born out the law, the contractual
t••I•

c:.i=;:   27
               relationships, the internal policies and the terms and conditions of each. Defendants bad a duty
          28




                                                     COMPLAINT FOR DAMAGES - 21
        Case 2:18-cv-10540-JLS-KES Document 1-1 Filed 12/19/18 Page 23 of 34 Page ID #:29




             to disclose facts to AOGC Plaintiffs, their athletes or their athletes' parents and others of

        2    NASSAR related sexual abuse reports, but negligently and/or intentionally suppressed,

        3    concealed or failed to disclose this information. The duty to disclose this information arose by

        4    the special, trusting, confidential, fiduciary relationship between Defendants and Plaintiff.
        5            66.    Because of the relationship between Plaintiff and Defendants, Defendants had an
        6    obligation and duty under the law not to hide material facts and information about NASSAR's

        7    past, and his deviant sexual behavior and propensities. Additionally, Defendants had
        8    an affirmative duty to infonn, warn, and institute appropriate protective measures to safeguard

        9    minors who were reasonably likely to come in contact with NASSAR
        10           67.    Each Defendant MSU, USAG and The USOC breached their duties on one or

        11   more occasions when they failed and refused to follow the law in place requiring reporting of
        12   sexual abuse of a minor and instead choose to cover up the crimes which is crime in and of itself.
        13           68.    Defendants and each of them were a substantial factor in the damages to AOGC
        14   Plaintiffs. Each bearing some or all of the responsibility, in that, each had the same duty, each

        15   had the same or similar knowledge of the sexual abuses, and each failed, refused and or
        16   systematically covered up the abuses in an effort so as to preserve their own public image and

        17   reputation, so they could retain students, faculty, staff, donors, clients, boosters, participants,
        18   members, and or the like, and acquire new students, faculty, staff, donors, clients, boosters,

        19   participants, members, and or the like, thus allowing donations and other financial support to
        20   continue flowing into their coffers for financial gain, and also to avoid liability and damages to

        21   their reputations and the consequences finically associated therewith.
        22           69.     Each Defendant also owed a duty in hiring, supervising, training, educating,

        23   NASSAR. There is no doubt that each failed to properly vet, supervise, train, and or educate
        24   NASSAR which did result in the direct physical damages he caused to the underage females he

 ·.,    25   sexual abused and the reputations and good will ofMSU, USAG, The USOC, and AOGC
r-.,:
(f':
  ·,    26   Plaintiffs.
r-.,:
        27           70.     Defendants and each of them acted to protect themselves, all the while sacrificing
        28   the reputations and physical and emotional well being of the children and their parents and




                                                    COMPLAINT FOR DAMAGES - 22
          Case 2:18-cv-10540-JLS-KES Document 1-1 Filed 12/19/18 Page 24 of 34 Page ID #:30




               coaches, such as AOGC Plaintiffs. Damages resulted; physical, emotion, and financial, and all of
          2    said were foreseeable.
          3           71.      Defendants were each the substantial factor for their own breaches and the actual
          4    were proximate causes for each of the breaches as well as proximately and foreseeably
          5    responsible for the breaches of all of the other Defendants jointly and severally. Any of the
          6    Defendants had the opportunity to prevent these harms to AOGC Plaintiffs in equal degrees. Yet,
          7    each Defendant failed in full to report, investigate or attempt to prevent the abuses and damages,
          8    and thus are each liable to AOGC Plaintiffs for the damages suffered emotionally and financially
          9    to their person and reputations, good will and business now and in the future.
          10                                     FIFTH CAUSE OF ACTION
          11                                      UNFAIR COMPETITON
          12                            (BUSINESS & PROFESSIONS CODE § 17200)
          13     (By Plaintiffs against USAG, The USOC, and MSU and Each of Them and Does 1 - 500)
          14
                      72.     AOGC Plaintiffs hereby incorporate by this reference paragraphs 1 through 71 as
               though fully set forth herein here at and by this reference made a part hereof.
          15

          16          73.      Plaintiff is informed and believes and, on that basis, alleges that USAG, The
          17   USOC, and MSU have engaged in unlawful, unfair and deceptive business practices including

          18   allowing NASSAR to engage in repeated harassment of participants and members, including

          19   AOGC Plaintiff's gymnasts and failing to take all reasonable steps to prevent harassment and

          20
               abuse from occurring, and failing to notify AOGC Plaintiffs and others that the harassment was
               occurring. The unlawful, unfair and deceptive business practices also included failing to
          21
               adequately investigate, vet, and evaluate individuals for employment with Defendants MSU,
          22
               USAG, and The USOC, refusing to design, implement, and oversee policies regarding sexual
          23
               harassment and abuse of children in a reasonable manner that is customary in similar educational
          24
~- •l•         environments.
,:,::     25
   ·,
t - .,:
~: r•:                 74.     Plaintiff is informed and believes and, on that basis, alleges that USAG, The
   ·,     26
 t-.,,
               USOC, and MSU have engaged in unlawful, unfair and deceptive business practices including
          27
               allowing concealing sexual harassment, abuse and/or molestation claims by participants and
          28




                                                     COMPLAINT FOR DAMAGES - 23
         Case 2:18-cv-10540-JLS-KES Document 1-1 Filed 12/19/18 Page 25 of 34 Page ID #:31




              members, such as AOGC Plaintiff's gymnast, to preserve their own public image and reputation,
              so they could retain students, faculty, staff, donors, clients, boosters, participants, members, and
         2
              or the like, and acquire new students, faculty, staff, donors, clients, boosters, paiticipants,
         3
              members, and or the like, thus allowing donations and other financial support to continue
         4
              flowing into their coffers for financial gain, and also to avoid liability and damages to their
         5
              reputations and the consequences finically associated therewith. And all the while, deny AOGC
         6
              Plaintiffs and similarly situated parties the right to knowledge or rights to remove themselves an
         7    their gymnasts, and their reputation, good will and finances of their own business.
         8

         9            75.     AOGC Plaintiffs are and believes and, on that basis, alleges that USAG, The
         10   USOC, and MSU have engaged in a common scheme, arrangement or plan to actively conceal
         11   allegations against sexual abusers like NASSAR, who were employees, agents, members, and/or
         12   participants at THE RANCH, run and controlled by USAG, and The USOC so USAG, The

         13   USOC and MSU, could maintain their public image, and avoid detection of such abuse and
         14   abusers.
         15           76.     AOGC Plaintiffs are informed and believes and thereon alleges that Defendants
         16   MSU, USAG, and The USOC actively concealed these allegations, such that Defendants would
         17   be insulated from public scrutiny, governmental oversight, and/or investigation from various law
         18   enforcement agencies, all done in order to maintain the false sense of safety for participants and
         19   their families and to perpetuate the program financially.

         20           77.     AOGC Plaintiff is informed and believes and thereon alleges that Defendants
         21   MSU, USAG, and The USOC benefitted financially to the detriment of its competitors, who had
         22   to comply with the law.

         23           78.     AOGC Plaintiff seeks restitution for all amounts improperly obtained by MSU,
         24   USAG, and The USOC through the use of the above-mentioned unlawful business practices, as

  .,     25   well as the disgorgement of all ill-gotten gains and restitution on behalf of AOGC Plaintiffs and
r-.,:
r.:r':
  .,     26   all other similarly situated participants and members who were damaged.
r-..:
         27           79.     AOGC Plaintiff is entitled to recover reasonable attorneys' fees pursuant to the
         28   California Business and Professions Code and section 1021.5 of the California Code of Civil




                                                     COMPLAINT FOR DAMAGES - 24
           Case 2:18-cv-10540-JLS-KES Document 1-1 Filed 12/19/18 Page 26 of 34 Page ID #:32




            1   Procedure, and the Tort of Another Doctrine as well.
            2             80.    AOGC Plaintiffs were damages in an amount in excess of $25,000.01 by this
            3   cause of action and or when taken with the other causes of action herein alleged.
            4   II
            5   II
            6                                       SIXTH CAUSE OF ACTION
            7                                        CONSTRUCTIVE FRAUD
            8                                          {CIVIL CODE § 1573);
            9        (By Plaintiffs against USAG, The USOC, and MSU and Each of Them and Does 1 - 500)
           10
                          81.     AOGC Plaintiffs hereby incorporate by this reference paragraphs 1 through 80 as
                though fully set forth herein here at and by this reference made a part hereof.
           11

           12             82.    California Civil Code§ 1573 (2016) states: 1573 Constructive Fraud -
           13
                                  1. In any breach of duty which, without an actually fraudulent intent, gains an
           14
                          advantage to the person in fault, or any one claiming under him, by misleading another to
           15
                          his prejudice, or to the prejudice of any one claiming under him; or,
           16
                                 2. In any such act or omission as the law specially declares to be fraudulent,
           17
                          without respect to actual fraud.
           18

           19             83.    AOGC Plaintiffs are informed and believes and, on that basis, alleges that USAG,
           20   The USOC, and MSU have engaged in unlawful, unfair and deceptive business practices

           21   including allowing concealing sexual harassment, abuse and/or molestation claims by

           22
                participants and members, such as AOGC Plaintiffs gymnast, to preserve their own public
                image and reputation, so as to preserve their own public image and reputation, so they could
           23
                retain students, faculty, staff, donors, clients, boosters, participants, members, and or the like,
           24
~-+
r.: ~:=         and acquire new students, faculty, staff, donors, clients, boosters, participants, members, and or
   ..      25
r-.,:
,:: ri:-        the like, thus allowing donations and other financial support to continue flowing into their
   ..      26
r-.,:           coffers for financial gain, and also to avoid liability and damages to their reputations and the
(. : ~::
... . 1.
           27
r.:11::         consequences finically associated therewith.
           28




                                                        COMPLAINT FOR DAMAGES - 25
          Case 2:18-cv-10540-JLS-KES Document 1-1 Filed 12/19/18 Page 27 of 34 Page ID #:33




                      84.      All the while, MSU, USAG, and The USOC by and through their acts and
          l
               omissions did deny AOGC Plaintiffs and similarly situated parties the right to knowledge or
          2
               rights to remove themselves and their gymnasts, and their reputation, good will and :finances of
          3
               their own business or the avoid liability and damages to their reputations and the consequences
          4
               :finically associated therewith. They further denied AOGC Plaintiffs the ability to preserve, retain
          5
               and or generate new students, faculty, staff, donors, clients, boosters, participants, members, and
          6
               or the like, thus preventing them the ability to collect revenue, donations and other :financial
          7    support to continue flowing into their coffers for financial gain.
          8
                      85.     AOGC Plaintiffs were misled by MSU, USAG, and The USOC to their prejudice
          9
               causing the loss and failure of their business, reputation, and good will: These damages when
          10
               taken by themselves or combined with the other causes of action herein total in excess of
          11
               $25,000.01.
          12
                       86.    According the statutes for Fraud, Deceit, and Intentional Misrepresentation, if
          13
               proven, AOGC Plaintiffs would be entitled to punitive and or exemplary damages. Cal. Code.
          14
               Civ. Proc § 3294 permits punitive and exemplary damages when Plaintiff can prove fraud,
          15
               malice, or oppression. As here, Defendants are clearly liable for fraud, deceit and concealment,
          16
               and should therefore be subject to punitive and ex emplary damages in amount to be determined
          17
               at trial. Cal. Code. Civ. Proc. § 3294 states: (a) In an action for the breach of an obligation not
          18
               arising from contract, where it is proven by clear and convincing evidence that the defendant has
          19
               been guilty of oppression, fraud, or malice, the plaintiff, in addition to the actual damages, may
          20   recover damages for the sake of example and by way of punishing the defendant. (b) An
          21   employer shall not be liable for damages pursuant to subdivision (a), based upon acts of an
          22   employee of the employer, unless the employer had advance knowledge of the unfitness of the

          23   employee and employed him or her with a conscious disregard of the rights or safety of others or

          24   authorized or ratified the wrongful conduct for which the damages are awarded or was personal!
t·+
(: ~~:         guilty of oppression, fraud, or malice. With respect to a corporate employer, the advance
,....,,
          25
r.:f':         knowledge and conscious disregard, authorization, ratification or act of oppression, fraud, or
  ··,     26
f···'          malice must be on the part of an officer, director, or managing agent of the corporation." And
 c: ~::
 ~- -!·   27
 t:,1:

          28




                                                     COMPLAINT FOR DAMAGES - 26
         Case 2:18-cv-10540-JLS-KES Document 1-1 Filed 12/19/18 Page 28 of 34 Page ID #:34




              there is no question each Defendant has satisfied both section a and section b and this is liable fo
              punitive I exemplary damages.
         2

         3

         4
                                              SEVENTH CAUSE OF ACTION
         5
                NEGLIGENT INTERFERENCE WITH PERSPECTICE ECONOMIC ADV ANT AGE
         6
              (By Plaintiffs against NASSAR, USAG, The USOC, and MSU and Each of Them and Does
         7
                                                         1 - 500)
         8            87.    AOGC Plaintiffs hereby incorporate by this reference paragraphs 1 through 86
         9    excluding punitive damage paragraphs, as though fully set forth herein here at and by this
         10   reference made a part hereof.

         11
                      88.    MSU, USAG, and The USOC each interfered in the relationship between AOGC
         12   Plaintiffs and at least two of AOGC Plaintiff's underage gymnast who were training to be and
         13   already were, among the best in the world, one of whom was an Olympic Gold Medalist.
         14
                      89.    AOGC Plaintiffs and Jane LM Doe and at least one other gymnast were elite
         15
              level, and trained at AOGC in Southern California. Having an Olympic Gold Medalist being
         16
              trained by AOGC Plaintiffs was of huge economic value to AOGC Plaintiffs, and as a result
         17
              Plaintiffs did make and stood to make even more financial success from the relationship with
         18   Jane LM Doe and at least one other gymnast.
         19
                      90.    However, as a result of the sexual assaults by NASSAR which were known to
         20
              occur and never reported or prevented by MSU, USAG, and The USOC, the relationship with
         21
              those gymnasts was severed when Jane LM Doe filed suit against AOGC Plaintiffs, MSU,
         22
              USAG et al in Federal Case 8:18-cv-1117-JLS-KES. MSU, USAG, and The USOC breached
         23
              their duty to AOGC Plaintiffs to act with reasonable care as established above. Each knew of the
         24   relationship AOGC Plaintiffs had with their gymnasts and each engaged in wrongful conduct as
         25   described in the causes of action above, which did disrupt, and destroy completely, the trust and
t-.,:
,;:r•:
   .,    26   financial symbiosis, causing AOGC Plaintiffs irreparable damages in excess of $25,000.01
t-.,:
'.::::   27

         28




                                                    COMPLAINT FOR DAMAGES - 27
             Case 2:18-cv-10540-JLS-KES Document 1-1 Filed 12/19/18 Page 29 of 34 Page ID #:35




                         91.     MSU, USAG, and The USOC were each a substantial factor in causing the harms
                  to AOGC Plaintiffs.
             2

             3
                                                  EIGHTH CAUSE OF ACTION
             4
                                                           CONSPIRACY
             5
                  (By Plaintiffs against NASSAR, USAG, The USOC, and MSU and Each of Them and Does
             6
                                                             1 - 500)
             7           92.     AOGC Plaintiffs hereby incorporate by this reference paragraphs 1 through 91 , as
             8    though fully set forth herein here at and by this reference made a part hereof.

             9
                         93.     AOGC Plaintiffs were harmed by MSU, USAG, and The USOC, in their pursuit
             10
                  of a systematic cover up of the alleged sexual abuse of NASSAR and others like him, in order to
             11   prevent financial harm and liability as well as damaging their reputations permanently, breached
             12   their contract with AOGC Plaintiffs and committed Fraud and Unfair Business Practices,
             13   Negligence and Concealment as well.
             14
                         94.     MSU, USAG, and The USOC are all jointly and severally responsible for the
             15
                  harm because each was part of and acted in the furtherance of a conspiracy to defraud AOGC
             16   Plaintiffs, their gymnasts, parents, and others similarly situated with AOGC. A conspiracy is an
             17   agreement by two or more persons to commit a wrongful act. Such an agreement was made here
             18   and was done so by the implied by the conduct of the parties. Clearly each Defendant here
             19   planned to cover up, rather than report the original wrongdoing fNASSAR. It was this cover up
             20   that was the wrongful act to defraud and avoid liability that are the crux of this cause of action.

             21
                          95.    A conspiracy may be inferred from circumstances, including the nature of the acts
             22
                  done, the relationships between each of the Defendants here and inferred by their contractual and
             23   financial obligations to one another. All of the Defendants have like interests in covering up
             24   sexual abuses so as to preserve their own public image and reputation, so they could retain
... • !•

,: ~::       25   students, faculty, staff, donors, clients, boosters, participants, members, and or the like, and
    ·,
t-.,:
 ,:r•:       26   acquire new students, faculty, staff, donors, clients, boosters, participants, members, and or the
     ·,
 t· •:~
  (~:::      27   like, thus allowing donations and other financial support to continue flowing into their coffers fo
  .... \ r

  ,:11::
             28   financial gain, and also to avoid liability and damages to their reputations and the consequences




                                                        COMPLAINT FOR DAMAGES - 28
           Case 2:18-cv-10540-JLS-KES Document 1-1 Filed 12/19/18 Page 30 of 34 Page ID #:36




                finically associated therewith, and thus all stand to and did benefit, at least for a time, from the
                conspiracy, sufficiently so to cause the damages described herein to AOGC Plaintiffs.
           2

           3            96.    AOGC Plaintiffs were damaged in an amount in excess of $25,000.01 by this
           4    cause of action alone and or when taken with the other causes of action herein alleged.

            5
                        97.    According the statutes for Fraud, Deceit, and Intentional Misrepresentation, if
            6
                proven, AOGC Plaintiffs would be entitled to punitive and or exemplary damages. Cal. Code.
            7   Civ. Proc § 3294 permits punitive and exemplary damages when Plaintiff can prove fraud,
            8   malice, or oppression. As here, Defendants are clearly liable for fraud, deceit and concealment
            9   and should therefore be subject to punitive and exemplary damages in amount to be determined
           10   at trial. Cal. Code. Civ. Proc. § 3294 states: (a) In an action for the breach of an obligation not

           11   arising from contract, where it is proven by clear and convincing evidence that the defendant has

           12   been guilty of oppression, fraud, or malice, the plaintiff, in addition to the actual damages, may
                recover damages for the sake of example and by way of punishing the defendant. (b) An
           13
                employer shall not be liable for damages pursuant to subdivision (a), based upon acts of an
           14
                employee of the employer, unless the employer had advance knowledge of the unfitness of the
           15
                employee and employed him or her with a conscious disregard of the rights or safety of others or
           16
                authorized or ratified the wrongful conduct for which the damages are awarded or was personall
           17
                guilty of oppression, fraud, or malice. With respect to a corporate employer, the advance
           18
                knowledge and conscious disregard, authorization, ratification or act of oppression, fraud, or
           19   malice must be on the part of an officer, director, or managing agent of the corporation." And
           20   there is no question each Defendant has satisfied both section a and section b and this is liable fo
           21   punitive / exemplary damages.
           22

           23                                     NINTH CAUSE OF ACTION

           24
                  BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING
t • • ir


           25
                      (By Plaintiffs against USAG, and The USOC and Each of Them and Does 1 - 500)
    ·,
r--,,                   98.    AOGC Plaintiffs hereby incorporate by this reference paragraphs 1 through 97,
i::r•:
           26
 r--,,          excluding punitive damage paragraphs, as though fully set forth herein here at and by this
           27
                reference rpade a part hereof.
           28




                                                       COMPLAINT FOR DAMAGES - 29
            Case 2:18-cv-10540-JLS-KES Document 1-1 Filed 12/19/18 Page 31 of 34 Page ID #:37




                        99.       AOGC Plaintiffs, e~tered into a membership agreement, which was a contract of
            1
                 adhesion, with USAG and thereby The USOC as well. AOGC Plaintiffs performed fully all of
            2
                 their obligations under the agreement and the law. They paid there fees and did not violate any
            3
                 other rules or regulations.
            4

            5            100.     USAG and thereby The USOC did interfere with all or some or one of the above

            6    described wrongful acts incorporated herein, and as a result AOGC Plaintiffs were damaged
                 financially and emotionally in an amount in excess of $25,001.01
            7

            8
                                                   TENTH CAUSE OF ACTION
            9
                                                       INDEMNIFICATION
            10
                  (By Plaintiffs against NASSAR, USAG, USOC, MSU and Each of Them and Does 1 - 500)
            11
                         101.     AOGC Plaintiffs hereby incorporate by this reference paragraphs 1 through 100
            12
                 as though fully set forth herein here at and by this reference made a part hereof.
            13
                         102.     AOGC Plaintiffs by and through the causes of action previously alleged herein
            14
                 have established that they were defrauded, deceived, damaged, and led to financial ruin by and
            15
                 through their forced association with USAG, and The USOC, NASSAR, and MSU.
            16
                         103.     AOGC Plaintiffs, based on testimony from Jane LM Doe and the other class
            17
                 action against NASSAR et al for his sexual abuses, were not stated to have caused, contributed,
            18
                 knew or otherwise been able to prevent the tortious conduct of all Defendants named herein, but
            19
                 yet, were forced , by and through their insurance carrier, to pay out $1,000,000 for damages that
            20
                 were the result of the tort(s) of another.
            21
                         104.     As a result of the liability incurred by NASSAR, MSU, USAG, and Tue USOC,
            22
                 for breaches of the multiple duties imposed by law, AOGC Plaintiffs were sued for liability
            23
                 which they were not liable for.
            24
t· , 1..-                 10 5.   Defendants should now be ordered to indemnify and hold harmless, A OGC
t:r;:
            25
r-•.:            Plaintiffs for the acts and omissions of NASSAR, MSU, USAG and The USOC and for the full
 (,·:
            26
 t-.,:           amounts of the $1 ,000,000 payments made on behalf of the Defendants here who were all liable,
 c: ~::
  t·+       27
  t.:,::         having known of the sexual assaults and systematically concealed and covered them up denying
            28




                                                        COMPLAINT FOR DAMAGES - 30
            Case 2:18-cv-10540-JLS-KES Document 1-1 Filed 12/19/18 Page 32 of 34 Page ID #:38




                 and depriving AOGC Plaintiffs of the ability to protect their gymnasts or their own reputations,
            2    good will and business.
            3            106.   An action for contractual indemnity is based on a party' s breach of duty under a
            4    contract, express or implied. West v. Superior Coll!, 27 Cal. App. 4th 1625, 1633 (1994). An
            5    implied contractual indemnity claim, like a traditional equitable indemnity claim, is subject to
            6    the rule that a party's liability for equitable indemnity is based on its pro rata share of
             7   responsibility for the damages to the injured party. Prince v. Pacific Gas & Electric Co. 45 Cal.
            8    4th 1151 , 1157 (2009).
            9            107.    Cal. Civ. Code§ 2775 states: An agreement to indemnify against the acts of a
            10   certain person, applies not only to his acts and their consequences, but also to those of his agents.
            11   Cal. Civ. Code§ 2777 states: One who indemnifies another against an act to be done by the
            12   latter, is liable jointly with the person indemnified, and separately, to every person injured by
            13   such act.
            14           108.    AOGC Plaintiffs were sued for alleged negligence which alleged that they were in
            15   some fashion responsible for Jane LM Doe's injuries. While the evidence indicates AOGC
            16   Plaintiffs were not liable for any wrongdoing; as a joint Defendant; their insurance carrier paid
            17   out for the wrongdoings of the USAG and U SOC rather than risk a larger award at trial. AOGC
            18   Plaintiffs are now entitled to contractual and equitable indemnity from USOC for the portion or
            19   portions of the liability that they were charged with contributing, the $1 ,000,000.00.
            20           109.    MSU, USAG, and The USOC also owed a duty of care in hiring, supervising,
            21   investigating, and reporting, which they and those of their agents, employees and assigns
            22   specifically tasked with hiring, supervising, investigating and reporting, NASSAR and the
            23   allegations made against him as early as the 1980s. Had MSU fulfilled any of its duties to its
            24   students, or the other under women of USAG, they would have not hired, failed to supervise,
f,•   ~i·
(!'.:
      ·,    25   failed to investigate and continued to allow NASSAR continue his abuses.
r-.,:
 .::ri:
       .,   26           110.    MSU, USAG, and The USOC further failed and breached its duties to investigate
 t-. ,:
 (r'.:
  ~· • I•   27   and/or report allegations of the sexual abuses ofNASSAR, thereby allowing and permitting him
  ,,:,::
            28




                                                        COMPLAINT FOR DAMAGES - 31
            Case 2:18-cv-10540-JLS-KES Document 1-1 Filed 12/19/18 Page 33 of 34 Page ID #:39




                 to continue to abuse young and underage women for decades. As a result, at least one of AOGC
             2   Plaintiffs gymnasts suffered extensive damages to her person and psyche.
             3          111.     The result of the failures and derelictions of all of their duties of MSU, USAG,
             4   and The USOC have each resulted the unfounded and unproven liability to AOGC Plaintiffs' in
             5   the prior matter filed under case number 8:18-cv-1117-JLS-KES, which totals $1,000,000 paid
             6   for the contractual and equitable and tortuous liabilities of one or more than one other Defendant
             7   named herein.
             8          112.     AOGC Plaintiffs, by and through the doctrine of indemnity, contribution and tort
             9   of anther are entitled to reimbursement of the tendered $1 ,000,000 payment and attorney fees in
            10   an amount according to proof which AOGC Plaintiffs, who were then co-defendants with MSU,
            11   USAG, USOC and which were made or expended on their behalf
            12

            13                                  ELEVENTH CAUSE OF ACTION
            14                                         TORT OF ANOTHER
            15             (By Plaintiffs against All Defendants and Each of Them and Does 1 - 500)
            16          113.     Plaintiffs hereby incorporate by this reference paragraphs 1 through 112 as thoug
            17   fully set forth herein here at and by this reference made a part hereof.
            18          114.     "Tort of Another" doctrine allow for the recovery of attorney's fees when a
            19   defendant has wrongfully caused the plaintiff to sue a third party. See Prentice v. North Am.
            20   Title Guaranty Corp .. Alameda Div., 59 Cal. 2d 618, 620-21 (1963). See also Heckert v.
            21   MacDonald, 208 Cal. App. 3d 832 (1989).
            22          115.     Pursuant the Tort of Another Doctrine AOGC Plaintiffs were forced by and
            23   through the multiple torts and breaches of contract caused by USAG, NASSAR, MSU,
            24   KLAGES, and PENNY, to file suit Defendants and each them to vindicate their names and
1-··1·
c::
 .,         25   compensate them for their loss of reputation and livelihood which was destroyed wholly, jointly,
r-.,:
 ..,
t:: f ';
            26   and/or in one part or another by each and every Defendant.
t • .,:
 (: ~::
 ~- • \•

 ( ,11 ):
            27          116.     AOGC Plaintiffs should be entitled to attorney fees in this matter should they be
            28   successful.




                                                       COMPLAINT FOR DAMAGES - 32
           Case 2:18-cv-10540-JLS-KES Document 1-1 Filed 12/19/18 Page 34 of 34 Page ID #:40




                      PRAYER FOR RELIEF
            2      1. Actual Damages;
            3      2. General Damages;
            4      3. Special Damages;
            5      4. Economic Loss;
            6      5. Punitive Damages/ Exemplary Damages - (Cal.Civ.Code Sec 3294)
            7      6. Incidental and Consequential Damages;
            8      7. Attorney's Fees pursuant to The Tort of Another Doctrine (Prentice v. North Amer. Titl
            9         Guar. Corp. (1963) 59 Cal.2d 618,620-21, see also De La Hoya v. Slim's Gun Shop. 8
           10         Cal.App.3d Supp. 6, 7-8, 10 (1978));
           11      8. Costs of suit;
           12      9. All other relief as the Court sees just and reasonable;
           13

           14   DATED: October 26, 2018
           15

           16

           17

           18
                                                                     Attorney for AOGC OLYMPIA
           19                                                        GYMNASTIC CENTER, ARTUR
                                                                     AKOPYAN, and GALINA MARINOV A
           20

           21

           22

           23

           24
~·. ;,
,::::      25
r- .,:
c:r':
           26
 t -•.:
 ,:; ~;:
 ~- .:.    27

           28




                                                     COMPLAINT FOR DAMAGES - 33
